Case 3:19-cv-00060-RCJ-WGC Document 9 Filed 03/11/19 Page 1 of 2



BART K. LARSEN,ESQ.
Nevada Bar No. 8538
HUNTER S. DAVIDSON,ESQ.
Nevada Bar No. 14860
KOLESAR & LEATHAM
400 S. Rampart Blvd., Ste. 400
Las Vegas, Nevada 89145
Telephone: (702) 362-7800
Facsimile: (702)362-9472
E-Mail: blarsen@klnevada.com
         hdavidson@klnevada.com

Attorneys for Defendant
BOBBIE CANNATA



                           UNITED STATES DISTRICT COURT

                                    DISTRICT OF NEVADA

 HP TUNERS,LLC,a Nevada limited liability           Case No. 3:19-cv-00060-RCJ-WGC
 company,
                       Plaintiff,
           vs.

 BOBBIE CANNATA,

                       Defendant.



                                    NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Bart K. Larsen, Esq. of the law firm of KOLESAR &

LEATHAM, attorneys for Defendant Bobbie Cannata, hereby enters his appearance on the record

in the above-entitled proceeding.

         DATED this 11th day of March, 2019.
                                               KOLESAR & LEATHAM



                                           By:
                                              BART K. LARSEN,ESQ.
                                              Nevada Bar No. 8538
                                              HUNTER S. DAVIDSON,ESQ.
                                              Nevada Bar No. 14680
                                              400 South Rampart Boulevard, Suite 400
                                               Las Vegas, Nevada 89145
                                              Attorneysfor Defendant
                                               BOBBIE CANNATA
3092394 (9665-2)
Case 3:19-cv-00060-RCJ-WGC Document 9 Filed 03/11/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

         I hereby certify that I am an employee of Kolesar & Leatham, and that on the //   day

of March, 2019, I caused to be served a true and correct copy of the foregoing NOTICE OF

APPEARANCE in the following manner.

        (ELECTRONIC SERVICE) Pursuant to Rule 5-4 of the Local Rules of Civil Practice of

the United States District Court for the District of Nevada, the above-referenced document was

electronically filed on the date hereof and served through the Notice of Electronic Filing

automatically generated by that Court's facilities upon the following:

Andrew P. Bleiman, Esq.
Marks & Klein
1363 Shermer Road, Suite 318
Northbrook, Illinois 0062
Email: andrew @marksklein.com

Cecilia Lee, Esq.
Elizabeth High, Esq.
Lee High, Ltd.
448 Ridge Street
Reno, NV 89501
Email: c.leeglee-high.com
        e.highglee-high.com
Attorneysfor PlaintiffHP Tuners, LLC



                                                 An employ     of Kolesar & Leatham




3092394 (9665-2)
